Order entered February 21, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-18-00962-CR
                                           No. 05-18-00963-CR

                          RANDAL BERNADO ROGERS, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F08-25417-R & F08-25425-R

                                               ORDER
       Before the Court is appellant’s February 19, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER the brief received by the Court on February 19,

2019 filed as of the date of this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE